F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                            FEB 17 2000
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

GLENN LEWIS CAHILL,

           Plaintiff-Appellant,

v.                                             No. 99-3059
                                         (D.C. No. 96-3198-JTM)
HERBERT NYE, Sheriff,                           (D. Kan.)
Leavenworth County; (NFN)
ADAMS, Sheriff’s Deputy Sergeant;
(NFN) HOLMES, individually and
in his official capacity as Deputy
Sheriff’s Sergeant; (NFN) SPARKS,
Deputy Sheriff’s Lieutenant of
Leavenworth County; JOHN DOE,
Sheriff’s Deputy, midnight shift,

           Defendants-Appellees.


GLENN LEWIS CAHILL,

           Plaintiff-Appellant,

v.                                            No. 99-3064
                                       (D.C. No. 96-CV-3109-JTM)
MICHAEL A. NELSON, Warden,                      (D. Kan.)
El Dorado Correctional Facility;
CHARLES SIMMONS, Secretary
of Corrections; JOHN NYSTROM,
Food Service Manager, El Dorado
Correctional Facility; RONALD
DOW, Clinical Chaplain, El Dorado
Correctional Facility,

           Defendants-Appellees.
                              ORDER AND JUDGMENT              *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.



       Plaintiff Glenn Cahill, a prisoner of the State of Kansas proceeding pro se,

appeals from the district court’s grant of summary judgment to defendants in two

civil rights cases plaintiff filed under 42 U.S.C. § 1983.    1
                                                                  We have jurisdiction

under 28 U.S.C. § 1291. We review the grant of summary judgment de novo,

applying the same standard as the district court under Fed. R. Civ. P. 56(c).       See

Craig v. Eberly , 164 F.3d 490, 493 (10th Cir. 1998). Under Rule 56(c), summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as matter of law.”


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument.


                                             -2-
       In district court No. 96-3198-JTM, plaintiff alleged that while he was

incarcerated in the Leavenworth County Jail: (1) he was sexually assaulted by

another inmate; (2) he was beaten, pepper-sprayed, or otherwise subjected to

improper physical abuse or excessive force by jail personnel; (3) he was denied

a kosher diet required by his orthodox Jewish faith, in violation of his religious

rights; and (4) his legal materials were destroyed by jail personnel. In district

court No. 96-3109-JTM, plaintiff alleged that while he was incarcerated at

El Dorado Correctional Facility: (1) he was denied a kosher diet, in violation

of his religious rights; and (2) he was subjected to cruel and unusual punishment

by being placed in administrative segregation.

       Plaintiff filed a verified complaint in each case, and each complaint must

therefore be treated like an affidavit.   See Green v. Branson , 108 F.3d 1296, 1301

& n.1 (10th Cir. 1997). Nevertheless, “conclusory and self-serving affidavits are

not sufficient.”   Hall v. Bellmon , 935 F.2d 1106, 1111 (10th Cir. 1991). When

“the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.”   Matsushita Elec. Indus.

Co. v. Zenith Radio Corp. , 475 U.S. 574, 587 (1986) (quotation omitted).

       The district court found that plaintiff’s factual allegations were insufficient

to sustain his claims in the face of defendants’ evidence. On appeal, plaintiff

argues in a conclusory fashion that he did not have a fair chance in the district


                                            -3-
court to submit evidence to support his claims. We have carefully reviewed the

parties’ materials and the record on appeal. We find no error in the district

court’s decision in either case, and affirm its judgments for substantially the same

reasons as those set forth in the district court’s thorough and well-written orders

filed on February 9, 1999.

      AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Carlos F. Lucero
                                                     Circuit Judge




                                         -4-